Citation Nr: 0400988	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and post traumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1980 
and from August 1980 to January 1983.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2003, the veteran presented testimony at a personal 
hearing, via videoconference from the RO, before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims folder.

The issue of entitlement to service connection for a 
psychiatric disorder, to include a bipolar disorder, and PTSD 
will be addressed in the remand portion of the present 
decision.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The most recently audiometric testing, conducted in 
September 2002, revealed an average pure tone threshold of 78 
decibels in the right ear, with speech recognition ability of 
36 percent, and an average pure tone threshold of 34 decibels 
in the left ear, with speech recognition ability of 100 
percent.

2.  The veteran's hearing acuity in the left, non-service-
connected ear is considered normal for rating purposes.  He 
is not totally deaf in that ear.

3.  The preponderance of the evidence indicates that the 
veteran currently has Level IX hearing in his right ear and 
Level I hearing in his left ear, commensurate with a 
noncompensable rating under 38 C.F.R. § 4.86, Table VII.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
defective hearing, right ear, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the December 
2002 Statement of the Case (SOC), an August 2001 letter, and 
associated correspondence issued since the appellant filed 
his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims in the SOC issued in 
December 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the August 2001 correspondence.  
It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the August 2001 correspondence informed 
the appellant of the types of evidence, which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the December2002 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

II.  Factual Background

The veteran filed a claim for service for right ear hearing 
loss in March 1998.  

A review of the service medical records revealed that the 
veteran's right ear hearing loss had increased in severity 
during service.  

The veteran was accorded a VA audiometric examination in 
October 1998.  The average pure tone threshold in his right 
ear was 80 decibels and 24 decibels in his left.  His speech 
recognition scores for the Maryland CNC Word List were 20 
percent in the right ear and 100 percent in the left.  The 
examiner noted that the veteran had sensorineural type 
hearing loss in his right ear and normal hearing in his left 
ear.

Private medical records dated from September 1996 to April 
1997 reveal treatment for hearing loss.  

In a March 1999 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 10 
percent evaluation, effective March 27, 1998.  

The veteran filed a claim seeking a rating in excess of 10 
percent for right ear hearing loss in June 2001.  

The veteran was accorded a VA audiometric examination in 
September 2001.  The average pure tone threshold in his right 
ear was 78 decibels and 34 decibels in his left.  His speech 
recognition scores for the Maryland CNC Word List were 36 
percent in the right ear and 98 percent in the left.  

The veteran submitted a copy of an audiometric examination 
conducted in March 2002.  The average pure tone threshold in 
his right ear was 85 decibels and 60 decibels in his left.  
His speech recognition scores for the Maryland CNC Word List 
were 64 percent in the right ear and 96 percent in the left.  

In January 2002, the RO proposed to reduce the veteran's 
right ear hearing loss evaluation from 10 to 0 percent 
disabling.  

The veteran submitted several statements dated in February 
2002 from coworkers that acknowledged to an increase in the 
severity of the veteran's hearing loss over a two-year 
period.  

In April 2002, the RO decreased the evaluation of right ear 
hearing loss from 10 to 0 percent disabling.  

The veteran appeared for a videoconference hearing at the RO 
in June 2003.  He wore hearing aids in both ears, although 
the left ear is the better of the two.  His right ear hearing 
loss has interrupted his family life as well as his 
industrial capabilities with his employer.  

III.  Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear. 64 Fed. 
Reg. 25,202-210 (1999) (now codified at 38 C.F.R. §§ 4.85- 
4.87 (2001)).  In determining which version of the 
regulations to apply to the facts of this case, the Court of 
Appeals for Veterans Claims has held that, where a pertinent 
statute or regulation changes after a claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the hearing-loss rating schedule, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 1991 and 
Supp. 2001); 38 C.F.R. § 14.507 (2001) (precedential opinions 
of the General Counsel are binding on the Board).

The Board finds that the change in the pertinent regulation 
was not a substantive change as applicable to this veteran's 
claim.  See 64 Fed. Reg. at 25,202, wherein the Secretary 
stated that "[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations."  Consequently, the change has no effect on the 
outcome of this claim.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  The Board finds, therefore, that it may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 
(2001).  See 64 Fed. Reg. 25,208-209, codified at 38 C.F.R. § 
4.85-4.87 (2001).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  The 
schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85-4.87 
(1998); see also 38 C.F.R. § 4.85 (2001).

Moreover, under both the new and old regulations, an 
examination for hearing impairment is to be performed using 
both a controlled speech discrimination test and a pure tone 
audiometry test.  38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 
4.85(a) (2003).  In the absence of a speech discrimination 
test, the regulations allow for numeric designations ranging 
from Level I to Level XI to be based only upon puretone 
averages.  However, numeric designations based solely upon 
puretone threshold averages are to be used only when an 
examiner certifies that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc. 38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (2003).

An exception applies under the new regulations, which allow 
for a rating specialist to determine the numeric designations 
based solely upon puretone averages when the pure tone 
averages at each of the four specific frequencies is 55 
decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc. 38 C.F.R. § 4.86(a) 
(2003).  

IV.  Legal Analysis

As noted above, the veteran seeks a compensable evaluation 
for his service-connected hearing loss in his right ear.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2003); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's most recent audiometric tests were performed in 
September 2001.  At that time his average pure tone threshold 
in the right ear was 78 decibels.  His speech discrimination 
was 36 percent.  

Hearing loss is measured by objective testing devices, and VA 
regulations require a mechanical application of the Rating 
Schedule to the numeric designations, based upon audiometric 
examination results.  See Acevedo, Lendenmann, supra.

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (Levels I - XI) for hearing loss based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average.  A 36 percent speech 
discrimination score and a 78 puretone threshold average are 
assigned to Level IX.

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service- 
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  
(The latter regulation applies only where there is total 
deafness in the non-service-connected ear.)  Therefore, the 
veteran's non-service-connected left ear is assigned to Level 
I.

"Table VII, 'Percentage Evaluations for Hearing Impairment,' 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect."  38 C.F.R. § 4.85(e).  
As discussed above, the veteran's non service-connected left 
ear is assigned to Level I.  His right ear is assigned Level 
IX.  Under Table VII, a Level I and Level IX hearing, 
considered together, warrant a zero percent (i.e., 
noncompensable) rating.

The Board appreciates very much the sincere and forthright 
testimony of the veteran at his hearing before the 
undersigned.  However, we are obligated to apply the facts of 
record to the governing law.  In view of the foregoing, the 
Board finds that, based upon the audiometric evaluation 
findings of record, the veteran is not entitled to a 
compensable rating for hearing loss in his right ear.  See 38 
C.F.R. § 4.85.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.  



REMAND

The veteran seeks service connection for entitlement to 
service connection for a psychiatric disability to include 
bipolar disorder and PTSD.  In this regard, the Board notes 
that the evidence of record reflects that the veteran was 
diagnosed with various mental disorders over the years.  
These have included cyclothymic disorder, bipolar disorder, 
schizoaffective disorder, and PTSD. 

Service connection for PTSD requires medical evidence of a 
diagnosis comporting with 38 C.F.R. § 4.125, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128; See also e.g. Gaines v. West, 11 Vet. App. 353 
(1998).  The sufficiency of the stressor to cause PTSD is a 
medical determination.  Cohen, supra.

The veteran has linked his psychiatric symptoms to his 
military service.  However, the record is not entirely clear 
on the question of whether the veteran experiences any 
psychiatric disorder that is traceable to his military 
service.  A review of the claims file reveals that the 
veteran has specifically discussed in-service incidents as 
bases for his psychiatric disability, to include PTSD.  
However, to date the record is negative for any attempts to 
verify any of the veteran's claimed stressors.  

In light of inconsistencies in the record as to the veteran's 
correct psychiatric diagnosis and its source, the Board finds 
that a remand and examination are in order to include 
rendering of a professional opinion as to the diagnosis and 
etiology pertaining to any current psychiatric disability.  

As the Board has determined that an examination is necessary, 
the veteran is hereby notified that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2003).  The provisions of 38 C.F.R. § 3.655 address the 
consequences of failure to attend scheduled medical 
examinations.  Specifically, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, appropriate action shall be 
taken.  38 C.F.R. § 3.655(a) (2003).

Accordingly, this case is remanded for the following action:

1.  The veteran should be requested to provide the 
names, addresses, and approximate dates of treatment 
for all health care providers, both VA and non-VA, 
whom he has seen for any psychiatric disorder since 
April 2003.  The RO should then attempt to obtain 
copies of all indicated records, and associate them 
with the claims file.

2.  The veteran should also be requested to provide 
specific information as to any stressor events which 
he asserts occurred during his active service and 
which he believes support a diagnosis of PTSD.  As to 
each claimed stressor, he should provide his unit of 
assignment at the time, the location and date of the 
event, the identity of any other person(s) involved, 
and an account of what transpired.  If the veteran 
supplies sufficient information, the RO should then 
refer it to the appropriate service department element 
for an attempt to verify each alleged stressor.

3.  Thereafter, the RO should schedule the veteran for 
a psychiatric examination, to authoritatively 
establish what the nature of any current psychiatric 
disorder(s).  The examiner should attempt to reconcile 
the multiple psychiatric diagnoses of record.  If a 
psychiatric disorder is shown, is it at least as 
likely as not (i.e., to at least a 50-50 degree of 
probability) that the psychiatric disorder is a result 
of military service?  If PTSD is shown, is it at least 
as likely as not that PTSD was the result of military 
service, or childhood trauma, or to some other event 
or occurrence?  If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify the stressors 
which he or she finds to be sufficient to have caused 
the disorder, and the factual basis relied upon in 
making that determination.  It should be indicated 
whether psychological test results are consistent with 
PTSD.  Because of the conflicting diagnoses in the 
medical history, it is critical that any examiner 
review the veteran's claims file, to include this 
Remand, so that an informed medical judgment can be 
made.  The rationale for any opinions rendered should 
address the significance of the various other 
psychiatric diagnoses previously assigned to the 
veteran, and distinguish them to the extent feasible.  

4.  Thereafter, the RO should readjudicate the 
veteran's claim for entitlement to service connection 
for a psychiatric disorder to include bipolar disorder 
and PTSD.  In so doing, if PTSD is diagnosed, the RO 
must state whether it accepts the supporting stressors 
relied upon by the examiner.  If the benefits sought 
on appeal remain denied, the appellant should be 
provided a supplemental statement of the case.  The 
SSOC should contain notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. 




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



